UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6196



AARON HOLSEY,

                                              Plaintiff - Appellant,

          versus


HORNBECKER, individually and as Facility Ad-
ministrator; CHARNEY CAIN, individually and as
Supervisor of Classification Department; HILL,
individually and as a Classification Counsel-
or; RICHARD LANHAM, individually and as Com-
missioner of the Division of Corrections; EARL
BESHEARS, individually and as Warden; GEORGE
KALOROUMAKIS, individually and as Facility
Administrator; DIRECTOR OF CLASSIFICATION, in-
dividually also (Name Unknown) at Department
of Corrections Headquarters,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-2422-JFM)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.
Aaron Holsey, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Wendy Ann Kronmiller, Assistant Attorney General, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Aaron Holsey appeals from the district court’s order denying

his motion for a temporary restraining order and/or a preliminary

injunction. Holsey sought transfer to a different correctional

facility as well as an order barring the use of a detainer to

impede his progression to a more favorable custody classification.

     To the extent that Holsey appeals the denial of a temporary

restraining order, we dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 546 (1949). The order here appealed is neither a final

order nor an appealable interlocutory or collateral order.

     To the extent that Holsey appeals the denial of injunctive

relief, we have reviewed the record and the district court’s opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Holsey v. Hornbecker, No. CA-97-

2422-JFM (D. Md. Jan. 16, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                           AFFIRMED IN PART AND DISMISSED IN PART




                                 3